Exhibit 10.8

 



AMENDMENT

TO

STOCK OPTION AGREEMENT

 

This Amendment to Stock Option Agreement (this “Amendment”) is entered into by
and between JOSEPH DOWLING, an individual (“Executive”), and CV SCIENCES, INC.,
a Delaware corporation (the “Company”) as of March 16, 2017 (the “Effective
Date”), with reference to the following facts:

 

RECITALS

 

A.                On July 6, 2016 Executive and the Company entered into that
certain Non-Qualified Stock Option Agreement (the “Agreement”), a copy of which
is attached hereto and incorporated herein by this reference as Exhibit A;

 

B.                 Each of the parties hereto desires to enter into this
Amendment to amend the Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                  Vesting Agreement. Subparagraphs (a)(i) through (iii) are
superseded and replaced as follows, as related to the Options not yet vested as
of the Effective Date:

 

(i)                 “Thirty-four percent (34%) when the Company has final
meeting minutes from a pre-investigational new drug application (“IND”) meeting
as authorized by the FDA for a drug development program utilizing CBD as the
active pharmaceutical ingredient;

 

(ii)              Thirty-three percent (33%) when the Company is granted an IND;
and

 

(iii)            Thirty-three percent (33%) when the Company commences its first
human dosing under the IND.”

 

2.                  Conflict. If there is a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment shall control. Except as modified by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 

 

[signature page follows]

 

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

 

CV SCIENCES, INC.

 

 

By: /s/ James McNulty                      

Name: James McNulty

Its: Chairman, Compensation Committee

 

 

 

/s/ Joseph Dowling                         

Joseph Dowling

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 




Exhibit A

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

